Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-16, 19, 21, 37-38, 42-43, 45, 51, 55-59, 61, 64-65, 67-70, 72, 74, 94, 112, and 114 is indicated because the prior art of record does not show or suggest the susceptor material is disposed in an internal reservoir of the tube, and the apparatus further comprises one or more retention devices arranged at a position to (a) prevent the susceptor material from escaping the internal reservoir of the tube, (b) control a location of the susceptor material in the internal reservoir of the tube, (c) prevent the susceptor material from contacting fluid in the internal reservoir, or (d) a combination thereof as recited in claims 1-16, 19, 21, 37-38, 42-43, 45, 51, 55-58, 74, 94, 112 and 114; the electromagnetic wave emission structure comprises an electromagnetic wave-transparent section of the container through which electromagnetic waves can pass from outside the container into the internal volume; wherein the container comprises a tubular section formed of an electromagnetic wave-transparent material that makes up the electromagnetic wave-transparent section of the container; and wherein the container further comprises two metallic end caps, one coupled to each end of the tubular section as recited in claims 59, 61, 64-65, 67-70 and 72. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 19, 2022